DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on June 7, 2019. Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations that are being interpreted under 35 U.S.C. 112(f) are “means for determining…” and “means for verifying…” both in claim 11.  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, at line 6 the limitation “the approved operating characteristic for the second component” is recited.  There is insufficient antecedent basis for this limitation in the claim. 
Moreover, the limitation “detect, based at least in part on a comparison of the operating characteristic of the second component and the approved operating characteristic for the second component stored in the blockchain, that the component is a disapproved component for the device” is unclear. Specifically, based on applicant’s specification (see paragraph [0059]) a component is determined to be disapproved based on a comparison to a blockchain that includes explicitly disapproved operating characteristics.  However, claim 7 recites that the disapproved component is determined based on a comparison to an approved operating characteristic.  As such, it is unclear to the examiner if the determination of a disapproved component is determined based on the comparison to an approved component operating characteristic (basically that it is disapproved because the operating characteristic is not found in the comparison) or if it is determined based on the comparison to an explicitly disapproved operating characteristic list.  
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 7 and is rejected under the same rational.
Claims 8 and 19 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 11, and 12 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 11, and 12 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine (device) and a process (method) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 11, and 12) recite the limitation of determining, by a device, and in response to detecting an installation of a component for the device, an operating characteristic of the component and verifying, by the device, based at least in part on a comparison of the operating characteristic of the component and an approved operating characteristic for the component stored in a blockchain, that the component is an approved component for the device. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the detected installation of a component measured by the one or more sensors and CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining, in response to detecting an installation of a component for the device, an operating characteristic of the component and verifying, based at least in part on a comparison of the operating characteristic of the component and an approved operating characteristic for the component stored in a blockchain, that the component is an approved component for the device in his/her mind or by a human using a pen and paper. The mere nominal recitation of a device (claims 1, 11, and 12) or one or more processors (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process.

STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 11, and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of one or more sensors (claim 1), one or more processors (claim 1), and a device (claims 1, 11, and 12). The one or more sensors in claim 1 are claimed generically and are operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The one or more processors in claim 1 and device in claims 1, 11, and 12 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The one or more processors and device are recited at a high level of generality and merely automate the determining and verifying steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claims do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Determining and verifying data are fundamental, i.e. WURC, activities performed by processors.  
CONCLUSION
Thus, since claims 1, 11, and 12 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 11, and 12 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1 and claims 13-20 depend from claim 12.

As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 2, 7-9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al., US 2012/0123611 A1, hereinafter referred to as Grasso, in view of Komine et al., US 2010/0013594 A1, hereinafter referred to as Komine, respectively.
As to claim 1, Grasso, as modified by Komine teaches a device comprising:
one or more processors implemented in circuitry, the one or more processors in communication with the one or more sensors and configured to (see at least paragraph 19, Grasso):
verify, based at least in part on a comparison of the operating characteristic of the component and an approved operating characteristic for the component stored in a blockchain, that the component is an approved component for the device (see at least Abstract and paragraphs 17-19 a processor structured to: receive, from the plurality of memories through the communication network and the port, the identifiers associated with the plurality of components; read, from the portion of the other identifiers memory the other list of type-approved identifiers; check if the components identifiers are included in the other list of the plurality of type-approved identifiers; and generate an alarm in case of detecting that an identifier associated with a component out of the plurality of components is not included in the other list. See also at least paragraph 71 regarding the central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers associated with the components received from the radio signal to the list of type-approved identifiers stored into the database, Grasso).

However, such matter is taught by Komine (see at least paragraphs 81-82 regarding the working machine 10 may, for example, comprise an electronic controller 100, a communication controller 110, a GPS sensor 121, a satellite communication terminal 122, a UI (User Interface) unit 130, a plurality of sensors 140 through 142, and a service meter 143. All or some of these various units may be mutually connected together via one or a plurality of in-vehicle networks. Furthermore, it may also be arranged to collect together a plurality of functions or circuits into one, as for example by integrating together the electronic controller 100 and the communication controller 110. It should be understood that the electronic controller 100, the communication controller 110, the various sensors 140 through 142, and the service meter 143 and so on constitute the machine management device 10A. See also at least paragraph 83, and paragraphs 121-126 regarding a component exchange switch 141 is a sensor for detecting component exchange, and detects whether or not a component 16 has been exchanged. For example, this component exchange switch 141 may be constituted by a sensor such as a mechanical switch, a proximity switch, a photoelectric switch or the like. The component exchange switch 141 detects whether or not the component 16 is fitted to the working machine 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Komine which teaches one or more sensors and determining, in response to detecting an installation of a component for the device, an operating characteristic of the component measured by the one or more sensors with the system of Grasso 
As to claim 2, Grasso does not explicitly teach wherein the operating characteristic measured by the one or more sensors comprises one or more of accelerometer data for the component, accelerometer data for the device, an operating temperature for the component, an operating temperature for the device, a measurement of distance traveled by the device, a sound of the component during operation, a performance metric of the component, a rotational frequency of the component, a vibration frequency of the component, exhaust values of the device, a software characteristic of the component, a software characteristic of the device, or a torque generated by the component.
However, such matter is taught by Komine (see at least paragraph 85 regarding the electronic controller 100 is built as a computer device which includes a processor and memory and so on, and controls reading and writing of data from and to the wireless tag 17. This electronic controller is able to generate information which specifies the operating time period, the engine rotational speed, the battery voltage, the amount of fuel, the cooling water temperature and so on, as detected by the sensor group described above, and is able to transmit this information to the communication controller 110. This information which specifies the various states and operations of the working machine 10 operating time period, such as the operating time period and the engine rotational speed and so on, will be generically termed the "operating information". Also, the machine management device 10A transmits the first component ID and the product number information and so on which have been read out from the wireless tag 17 to the management server 11a, at the time for periodically transmitting the operating information, or when the component 16 is exchanged).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Komine which teaches wherein the operating characteristic measured by the one or more sensors comprises one or more of accelerometer data for the component, accelerometer data for the device, an operating temperature for the component, an operating temperature for the device, a measurement of distance traveled by the device, a sound of the component during operation, a performance metric of the component, a rotational frequency of the component, a vibration frequency of the component, exhaust values of the device, a software characteristic of the component, a software characteristic of the device, or a torque generated by the component with the system of Grasso as both systems are directed to a system and method for providing verification of parts installed, and one of ordinary skill in the art would have recognized the established utility of comprising one or more of accelerometer data for the component, accelerometer data for the device, an operating temperature for the component, an operating temperature for the device, a measurement of distance traveled by the device, a sound of the component during operation, a performance metric of the component, a rotational frequency of the component, a vibration frequency of the component, exhaust values of the device, a software characteristic of the component, a software characteristic of the device, or a torque generated by the component and would have predictably applied it to improve the system of Grasso.
As to claim 7, Grasso, as modified by Komine teaches wherein the component comprises a first component, and wherein the one or more processors are further configured to:
detect, based at least in part on a comparison of the operating characteristic of the second component and the approved operating characteristic for the second component stored in the blockchain, that the component is a disapproved component for the device (see at least Abstract and paragraphs 17-19 a processor structured to: receive, from the plurality of memories through the communication network and the port, the identifiers associated with the plurality of components; read, from the portion of the other identifiers memory the other list of type-approved identifiers; check if the components identifiers are included in the other list of the plurality of type-approved identifiers; and generate an alarm in case of detecting that an identifier associated with a component out of the plurality of components is not included in the other list. See also at least paragraph 71 regarding the central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers associated with the components received from the radio signal to the list of type-approved identifiers stored into the database, Grasso).
Grasso does not explicitly teach determining, in response to detecting an installation of a second component for the device, an operating characteristic of the second component.
However, such matter is taught by Komine (see at least at least paragraph 83 regarding a component exchange switch 141 is a sensor for detecting component exchange, and detects whether or not a component 16 has been exchanged. For example, this component exchange switch 141 may be constituted by a sensor such as a mechanical switch, a proximity switch, a photoelectric switch or the like. The component exchange switch 141 detects whether or not the component 16 is fitted to the working machine 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Komine which teaches determining, in response to detecting an installation of a second component for the device, an operating characteristic of the second component with the system of Grasso as both systems are directed to a system and method for providing verification of parts installed, and one of ordinary skill in the art would have recognized the established utility of determining, in response to detecting an installation of a second component for the device, an operating characteristic of the second component and would have predictably applied it to improve the system of Grasso.
As to claim 8, Grasso teaches wherein the one or more processors are further configured to:
output, in response to detecting that the component is the disapproved component for the device, a notification indicative of the disapproved component (see at least paragraph 110 regarding the controller 11 then detects that the spare component 106 mounted on the vehicle is not type-approved, i.e., the spare component 106 is not original or it is not a spare component approved by the vehicle manufacturer (for example, the spare component 106 was not mounted by not authorized personnel or it was stolen). As a result, the controller 11 generates a signal that blocks the operation of the spare component 106 and, preferably, the controller 11 also generates an alarm signal (for example, it switches on a warning light on the vehicle dashboard) for signalling the presence of a nontype-approved spare component. Alternatively, the controller 11 blocks the start of the vehicle, Grasso).
As to claim 9, Grasso teaches wherein the device comprises a vehicle (see at least Abstract, Grasso).
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 9 and is rejected under the same rational.

Claim(s) 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al., US 2012/0123611 A1, hereinafter referred to as Grasso, in view of Komine et al., US 2010/0013594 A1, hereinafter referred to as Komine, and further in view of Peine et al., US 2016/0129736 A1, hereinafter referred to as Peine, respectively.
As to claim 3, Grasso, as modified by Komine, does not explicitly teach wherein the operating characteristic for the component comprises the rotational frequency of the component, and wherein the one or more processors are configured to determine the operating characteristic of the component comprise the one or more processors being configured to: determine, while the 
However, Peine teaches wherein the operating characteristic for the component comprises the rotational frequency of the component, and wherein the one or more processors are configured to determine the operating characteristic of the component comprise the one or more processors being configured to: determine, while the component is in operation, a number of rotations of the component over a particular period of time (see at least paragraph 101 regarding a TPMS-sensor may transmit information on the rotational frequency of the wheel along with the pressure information. For example, the number of rotations of the wheel since the last transmission or a present rotational frequency may be included. In other embodiments such signals may be transmitted on a rotational frame basis. That is to say that the TPMS sensor may transmit the pressure signal every predefined number of rotations, such as every 3, 5, 10, 15, 20, 25, 50, etc. rotations. From the time between two or more transmissions of the pressure signals of a wheel, the locator may conclude on the rotational frequency. See also at least paragraph 126 regarding the rotational frequencies is gathered continuously or for a period of time) and determine, based at least in part on the number of rotations of the component and the particular period of time, the rotational frequency of the component (see at least Abstract and paragraphs 78-79 regarding the system 100 may use multiple sensors for the determination of the rotational frequencies of the wheels, e.g. it may use one sensor per wheel).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Peine which teaches wherein the operating 
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al., US 2012/0123611 A1, hereinafter referred to as Grasso, in view of Komine et al., US 2010/0013594 A1, hereinafter referred to as Komine, and further in view of CHACHICH et al., EP 1159551 B1, hereinafter referred to as CHACHICH, respectively.
As to claim 4, Grasso, as modified by Komine, teaches wherein the operating characteristic of the component comprises one of the vibration frequency of the component, the sound of the component, or the torque generated by the component, and wherein the one or more processors are configured to determine the operating characteristic of the component comprise (see at least Abstract and paragraphs 17-19 a processor structured to: receive, from the plurality of memories through the communication network and the port, the identifiers associated with the plurality of components; read, from the portion of the other identifiers memory the other list of type-approved identifiers; check if the components identifiers are included in the other list of the plurality of type-approved identifiers; and generate an alarm in case of detecting that an identifier associated with a component out of the plurality of components is not included in the other list. See also at least paragraph 71 regarding the central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers associated with the components received from the radio signal to the list of type-approved identifiers stored into the database, Grasso), however, Grasso, as modified by Komine, does not explicitly teach monitoring an engine of the device; or determining, while the component is in operation and for each of a plurality of different revolutions per minute of the engine, a respective measurement of the operating characteristic.
However, CHACHICH teaches monitoring an engine of the device (see at least Abstract) and determining, while the component is in operation and for each of a plurality of different revolutions per minute of the engine, a respective measurement of the operating characteristic (see at least paragraph 43 regarding the sensor plug 130 may also include a vibration sensor 166, which (as best shown in FIG. 4) may comprise any suitable transducer and which may be disposed along any suitable surface within the well 174, such as the bottom wall 178 or the sidewall 176. Alternatively, the vibration sensor 166 may be mounted on an external surface of the body 160. Preferably, the vibration sensor is mounted to the bottom wall 178 of the well 174. Mounting at this location has the desirable effect of sensing horizontal vibration of the gearbox wall 116 when the sensor plug 130 is mounted thereto. See also at least paragraph 66 regarding the sensor signals may be continuously monitored or may be periodically sampled to produce a sensed signal (µ)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHACHICH which teaches monitoring an engine of the device and determining, while the component is in operation and for each of a plurality of different revolutions per minute of the engine, a respective measurement of the operating characteristic with the system of Grasso, as modified by Komine, as both systems are directed to a system for sensing operating conditions, and one of ordinary skill in the art would have recognized the established utility of monitoring an engine of the device and determining, while the component is in operation and for each of a plurality of different revolutions per minute of the engine, a respective measurement of the operating characteristic and would have predictably applied it to improve the system of Grasso as modified by Komine.
As to claim 5, Grasso, as modified by Komine, teaches wherein the operating characteristic of the component comprises the operating temperature of the component, and wherein the one or more processors are configured to determine the operating characteristic of the component comprise the one or more processors being configured to: compare the oil temperature of the engine or the oil temperature of the gearbox to an approved oil temperature stored in the blockchain (see at least Abstract and paragraphs 17-19 a processor structured to: receive, from the plurality of memories through the communication network and the port, the identifiers associated with the plurality of components; read, from the portion of the other identifiers memory the other list of type-approved identifiers; check if the components identifiers are included in the other list of the plurality of type-approved identifiers; and generate an alarm in case of detecting that an identifier associated with a component out of the plurality of components is not included in the other list. See also at least paragraph 71 regarding the central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers associated with the components received from the radio signal to the list of type-approved identifiers stored into the database, Grasso), however, Grasso, as modified by Komine, does not explicitly teach monitoring an oil temperature in one of an engine of the device or a gearbox of the device.
However, such matter is taught by CHACHICH (see at least paragraph 24 regarding the monitoring system 100 also includes a processing unit 140, typically implemented as a printed circuit board, mounted within a housing 142. The housing may be formed of any suitable material to withstand the operating environment of the gearbox. The processing unit 140 is electrically coupled to the plurality of sensors within the sensor plug 130 for receiving signals therefrom and for analyzing the signals to provide useful information as to the condition of the gearbox, as will be explained fully hereinafter. See also at least paragraph 38 regarding a temperature port plug 194 may be inserted at the probe end of the temperature port so as to extend partially into the probe end to seal that end of the temperature port. Preferably, the temperature sensor 164 is disposed within the temperature port 192 and is used to detect the oil temperature within the gearbox).

As to claim 15, Examiner notes claim 15 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al., US 2012/0123611 A1, hereinafter referred to as Grasso, in view of Komine et al., US 2010/0013594 A1, hereinafter referred to as Komine, and further in view of Hoffmann et al., US 2020/0143606 A1, hereinafter referred to as Hoffmann, respectively.
As to claim 6, Grasso, as modified by Komine, teaches wherein the blockchain comprises a first blockchain of approved operating characteristics, wherein the component comprises a first component, and wherein the one or more processors are further configured to: determine, in response to detecting an installation of a second component for the device, an operating characteristic of the second component (see at least at least paragraph 83 regarding a component exchange switch 141 is a sensor for detecting component exchange, and detects whether or not a component 16 has been exchanged. For example, this component exchange switch 141 may be constituted by a sensor such as a mechanical switch, a proximity switch, a photoelectric switch or the like. The component exchange switch 141 detects whether or not the component 16 is fitted to the working machine 10, Komine), however, Grasso, as modified by Komine, does not explicitly teach detecting, based at least in part on a comparison of the operating characteristic of the second component and a disapproved operating characteristic for the second component stored in a second blockchain, that the component is a disapproved component for the device.
However, such matter is taught by Hoffmann (see at least paragraph 27 regarding one or more systems (105, 110, 115, and 120) may include various hardware components that facilitate interactions with a decentralized database 109 such as a blockchain decentralized database. See also at least paragraphs 56-60 regarding a vehicle system 120 may generate a list of installed hardware in the vehicle. For example, components of the vehicle may be in communication with the vehicle system 120. The OEM system 110 may determine, based on information in the decentralized database 109, that one or more of the components in the list are not supposed to be installed in the vehicle and/or have not been defined in the decentralized database 109 by a component supplier 105).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Hoffmann which teaches detecting, based at least in part on a comparison of the operating characteristic of the second component and a disapproved operating characteristic for the second component stored in a second blockchain, that the component is a disapproved component for the device with the system of Grasso, as modified by Komine, as both systems are directed to a system and method for providing verification of parts installed, and one of ordinary skill in the art would have recognized the established utility of 
As to claim 10, Grasso, as modified by Komine, does not explicitly teach wherein the device comprises a node in a peer-to-peer network configured to store at least a portion of a ledger of the blockchain.
However, such matter is taught by Hoffmann (see at least paragraphs 27 regarding one or more systems (105, 110, 115, and 120) may include various hardware components that facilitate interactions with a decentralized database 109 such as a blockchain decentralized database. See also at least paragraph 70 regarding the computer system 900 may operate in the capacity of a server or as a client-user computer in a server-client user network environment, or as a peer computer system in a peer-to-peer (or distributed) network environment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Hoffmann which teaches wherein the device comprises a node in a peer-to-peer network configured to store at least a portion of a ledger of the blockchain with the system of Grasso, as modified by Komine, as both systems are directed to a system and method for providing verification of parts installed, and one of ordinary skill in the art would have recognized the established utility of comprising a node in a peer-to-peer network configured to store at least a portion of a ledger of the blockchain and would have predictably applied it to improve the system of Grasso as modified by Komine.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 6 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0340269 A1 to Biernat et al. regarding the devices making up the consortium can act as a mesh network, where different sub-entities can confirm that the defined standards are being met across multiple supply chain jurisdictions (e.g., that a product is organic, that a material used in the product is authentic, etc.). In an example scenario, to record that a product has been authentically produced by a certified plant and/or using legitimate equipment (e.g., certified machines or other approved industrial devices), the blockchain-enabled industrial devices that were involved in producing the product can record, as a transaction in the product's blockchain, validated identities of the blockchain-enabled industrial devices themselves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.S.P./Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666